Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157654                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157654
                                                                    COA: 339954
                                                                    Allegan CC: 16-019842-FH
  STEPHEN MICHAEL BIESZKA,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 28, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the February 28, 2017 opinion and order of the
  Allegan Circuit Court, and we REMAND this case to that court for reconsideration of the
  defendant’s petition for exemption from the requirements of the Sex Offenders
  Registration Act, MCL 28.721 et seq. See MCL 28.722(w)(iv); MCL 28.723a. On
  remand, the trial court shall consider all of the information that was presented at the
  hearing on the defendant’s petition, including the text messages from the complainant,
  and issue a written decision excusing or requiring the defendant to register, which either
  the defendant or the prosecutor may appeal as of right. MCL 28.723a(6).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2019
           t0122
                                                                               Clerk